DETAILED ACTION
	Applicant’s reply filed November 9, 2021 has been fully considered.  Claim 18 is amended, claims 25 and 26 are new, and claims 18 and 20-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, and 23-25 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pat. No. 4,948,472).
Lee et al. teaches a composition comprising N-methyl-pyrrolidone (a pyrrolidone, viscosity increasing agent) and ethylene glycol (abstract).  It is noted that the “agent to increase hydrophobicity” is not interpreted as a required component of the ore dust suppressant since the claim reads in lines 1-2 that the ore dust suppressant comprises ethylene glycol and a viscosity 
Lee et al. does not teach the specific process steps of forming the ore dust suppressant.  However, such limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Claim(s) 18, 20, 23, 24, and 26 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkey et al. (US Pat. No. 3,905,938).
Barkey et al. teaches a composition comprising a dispersion of polyvinylpyrrolidone (viscosity increasing agent) in ethylene glycol (abstract).  It is noted that the “agent to increase hydrophobicity” is not interpreted as a required component of the ore dust suppressant since the claim reads in lines 1-2 that the ore dust suppressant comprises ethylene glycol and a viscosity increasing agent, and the ore dust suppressant is recited as being formed in step v which is before the addition of the agent to increase hydrophobicity in step vi.
Barkey et al. does not teach the specific process steps of forming the ore dust suppressant.  However, such limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Claim(s) 18 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US Pat. No. 4,428,984).
Regarding Claims 18, 20, and 23-24:  Shimizu et al. teaches a composition comprising a solution of ethylene glycol and sorbitan monoleate (viscosity increasing agent) (Table 1, No. 16).
It is noted that the “agent to increase hydrophobicity” is not interpreted as a required component of the ore dust suppressant since the claim reads in lines 1-2 that the ore dust suppressant comprises ethylene glycol and a viscosity increasing agent, and the ore dust suppressant is recited as being formed in step v which is before the addition of the agent to increase hydrophobicity in step vi.
Shimizu et al. does not teach the specific process steps of forming the ore dust suppressant.  However, such limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding Claims 21 and 22:  Shimizu et al. teaches applying the composition to surfaces to suppress ore dust (1:15-35; 2:20-30).

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.
	Applicant argues that Shimizu et al. does not teach a viscosity increasing agent.  This is not found persuasive as the composition of Shimizu et al. comprises three components, water, sorbitan monooleate, and ethylene glycol (Table 1, No. 16).  As sorbitan has a considerably higher viscosity than either water or ethylene glycol (1000-2000 mPa.s vs. 1 mPa.s and 18.37 mPa.s respectively) it is a viscosity increasing agent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 15, 2022